DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 8/4/22 is acknowledged. The traversal is on the grounds that the claims are all directed to the same technical feature. This is not found persuasive because each group is directed to a different technical feature. Applicant’s arguments discuss features that may be shared across the groups, but the corresponding technical feature of each is different. When viewed as a whole, the claims are directed to different technical features, namely the enabling access of Group I, the authentication of serialization elements of Group II, and the generation of forensic descriptors in Group III.
The requirement is still deemed proper and is therefore made FINAL. Unelected claims 9-15 are withdrawn from consideration.1 Elected claims 1-8 will be examined as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayers, III, et al. (US 8,756,124, herein Sayers).2 3	Regarding claim 1, Sayers teaches a method, comprising: 	imaging, via an imaging device, a first serialization element of an object identifier of an object (column 16, lines 30-32); 	retrieving, from a forensic registry (column 19, lines 28-32), a registered forensic descriptor of the first serialization element (column 18, lines 25-35: item 504); and 	enabling access to a first registry of workflows in response to the registered forensic descriptor of the first serialization element matching the imaged first serialization element. (column 20, lines 18-26).	Regarding claim 2, Sayers teaches imaging, via the imaging device, a second serialization element of the object identifier of the object (column 16, lines 30-32);	retrieving, from the forensic registry (column 19, lines 28-32), a registered forensic descriptor of the second serialization element (column 18, lines 25-35: item 506); and	enabling access to a second registry of workflows in response to the registered forensic descriptor of the second serialization element matching the imaged second serialization element (column 20, lines 18-26).	Regarding claim 3, Sayers teaches access to the second registry of workflows comprises a second access to the first registry of workflows (column 20, lines 18-26).	Regarding claim 4, Sayer teaches the second registry of workflows is different than the first registry of workflows (column 20, lines 18-26).	Regarding claim 5, Sayer teaches access to the first registry of workflows is available to a mobile device (column 16, lines 24-26).	Regarding claim 6, Sayer teaches access to the first registry of workflows comprises access to a role-based workflow from the first registry of workflows (column 20, lines 18-26).	Regarding claim 7, Sayer teaches  the object is a computing device and the object identifier comprises one of:	a media access control address of the computing device, and	an international mobile equipment identity of the computing device (column 16, lines 24-26). 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.4
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 1,074,423 (herein the ‘423 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.	For example, both claim 1 of the instant application and claim 1 of the ‘423 patent recite imaging a serialization element, retrieving a registered forensic descriptor, and enabling access to a registry of workflows.5 As a result, the claims of the ‘423 may anticipate or render the instant claims obvious. MPEP § 804(II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Applicant is reminded of rejoinder procedure as outlined in MPEP § 821.04. Rejoinder will be considered when appropriate.
        2 Cited in Applicant’s IDS dated 6/2/22.
        3 In addition to the cited portions, please see also the associated figures.
        4 This is also dependent on resolution of the double patenting rejection.
        5 Truncated claim limitations are recited here for conciseness, but it is to be understood that the entire claim is analyzed.
        6 The Examiner can also be reached at matthew.mikels@uspto.gov.